Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00526-CR

                               Timothy Richard O’KANE,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 500210
                         Honorable Genie Wright, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 26, 2017.


                                            _____________________________
                                            Patricia O. Alvarez, Justice